—In a juvenile de*482linquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated April 18, 1997, which, upon a fact-finding order of the same court, dated March 18, 1997, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the third degree and criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated March 18, 1997, and the denial, after a hearing, of the appellant’s motion to suppress physical evidence.
Ordered that the order of disposition is reversed, without costs or disbursements, the fact-finding order is vacated, and the matter is remitted to the Family Court, Kings County, for a new hearing.
The appellant and another person were riding in a vehicle driven by Fundisha Mayfield when the police stopped the vehicle and found a shotgun in the rear seat area behind the driver. The Family Court erred when it failed to admit into evidence the statement by Fundisha Mayfield that “the rifle in the car belonged to a friend of hers” as against her penal interest.
The appellant’s remaining contentions are without merit. Ritter, J. P., Joy, Goldstein and Schmidt, JJ., concur.